Vacated and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cleveland McLean, Jr., appeals from the district court’s order denying his 18 U.S.C. § 3582 (2000) motion for reduction of sentence. While his motion was long, rambling, and difficult to understand, McLean cited Sentencing Guidelines Amendments 500, 570, and 640 as the basis for *924his motion. The district court construed the motion as invoking Amendments 706, 711, and 715. Because the district court did not consider McLean’s motion on the grounds raised, we vacate and remand for reconsideration. We grant McLean’s motion to supplement his informal brief. We express no opinion on the merits of McLean’s motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED.